Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00181-CV

THREE THOUSAND FOUR HUNDRED FORTY-FIVE DOLLARS ($3,445.00) UNITED
                      STATES CURRENCY,
                           Appellant

                                            v.

                                 The STATE of Texas,
                                       Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-08281
                         Honorable Larry Noll, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Appellant is indigent; no costs are taxed in this appeal.

      SIGNED September 21, 2016.


                                             _________________________________
                                             Patricia O. Alvarez, Justice